DETAILED ACTION

Claims 1-20 are pending in this Office action.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


5. 	Claims 1 -20 rejected under 35 U.S.C. 102(a)(1) as being anticipated by Joel  Gould  (US-10176234-B2).
	As per claim 1, Gould teaches “a method comprising: receiving data representing one or more characters to implement a multi-table syntax based on a computerized query language syntax; identifying a portion of multiple file identifiers including a data pattern associated with each of the datasets; implementing one or more variable characters as variable for the portion of multiple file identifiers,” (col. 1 lines 25-col. 2 lines 13, col. 2 lines 35-col. 4 lines 60); 
“detecting one or more explicit selections to target subsets of data in the subset of datasets that otherwise is implemented in accordance with a first query command,” (col. 1 lines 25-col. 2 lines 13, col. 2 lines 35-col. 4 lines 60); 
“implementing the one or more explicit selections to target any subsets of data in association with a second query command; and executing instructions to access data from multiple tabular data arrangements responsive to identification of the multiple tabular data arrangements in-situ in query formation,” (col. 1 lines 25-col. 2 lines 13, col. 2 lines 35-col. 4 lines 60).
	As per claim 2, Gould further shows “forming a query including either the first or the second query command implementing an extended query command, “ (col. 1 lines 25-col. 2 lines 13, col. 2 lines 35-col. 4 lines 60).
	As per claim 3, Gould further shows “performing the query in-situ at a point in time at which the query is identified,” (col. 1 lines 25-col. 2 lines 13, col. 2 lines 35-col. 4 lines 60). 
	As per claim 4, Gould further shows “applying a query based on the first query command and the second query command to a subset of datasets, at least one subset of the datasets formatted as a triple-based dataset,” (col. 1 lines 25-col. 2 lines 13, col. 2 lines 35-col. 4 lines 60).
	As per claim 5, Gould further shows “applying a query based on the first query command and the second query command to a subset of datasets, at least one subset of the datasets including a graph data arrangement,” (col. 1 lines 25-col. 2 lines 13, col. 2 lines 35-col. 4 lines 60).
	As per claim 6, Gould further shows “wherein the query is performed responsive to identifying multiple tabular data arrangements in-situ at a point in time at which the query is written or formed,” (col. 1 lines 25-col. 2 lines 13, col. 2 lines 35-col. 4 lines 60). 
	As per claim 7, Gould further shows “forming a query via a data project interface responsive to data presented at a remote computing interface,” (col. 1 lines 25-col. 2 lines 13, col. 2 lines 35-col. 4 lines 60).
	As per claim 8, Gould further shows “wherein the implementing the one or more variable characters comprises: implementing a string of characters,” (col. 1 lines 25-col. 2 lines 13, col. 2 lines 35-col. 4 lines 60). 
	As per claim 9, Gould further shows “mapping data values between at least one ingested tabular data arrangement and a graph data arrangement to identify datasets as blocks of data,” (col. 1 lines 25-col. 2 lines 13, col. 2 lines 35-col. 4 lines 60).
	As per claim 10, Gould further shows “rewriting a relational-based query to include a graph-based query, wherein at least one of the first query command and the second query command is implemented as one of the relational-based query and the graph-based query,” (col. 1 lines 25-col. 2 lines 13, col. 2 lines 35-col. 4 lines 60).
	As per claim 11, Gould teaches “a system comprising: a memory configured to store executable instructions to implement computerized tools including a data project interface,” (col. 1 lines 25-col. 2 lines 13, col. 2 lines 35-col. 4 lines 60); and  
“a processor configured to execute at least a subset of the instructions, the processor configured to: receive data representing one or more characters to implement a multi- table syntax based on a computerized query language syntax; identify a portion of multiple file identifiers including a data pattern associated with each of the datasets,” (col. 1 lines 25-col. 2 lines 13, col. 2 lines 35-col. 4 lines 60); 
“implement one or more variable characters as variable for the portion of multiple file identifiers; detect one or more explicit selections to target subsets of data in the subset of datasets that otherwise is implemented in accordance with a first query command; implement the one or more explicit selections to target any subsets of data in association with a second query command,” (col. 1 lines 25-col. 2 lines 13, col. 2 lines 35-col. 4 lines 60); and 
“execute the subset of the instructions to access data from multiple tabular data arrangements responsive to identification of the multiple tabular data arrangements in-situ in query formation,” (col. 1 lines 25-col. 2 lines 13, col. 2 lines 35-col. 4 lines 60). 
	As per claim 12, Gould further shows “wherein the processor is further configured to: form a query including either the first or the second query command implementing an extended query command,” (col. 1 lines 25-col. 2 lines 13, col. 2 lines 35-col. 4 lines 60).  
	As per claim 13, Gould further shows “wherein the processor is further configured to: perform the query in-situ at a point in time at which the query is identified,” (col. 1 lines 25-col. 2 lines 13, col. 2 lines 35-col. 4 lines 60).
	As per claim 14, Gould further shows “wherein the processor is further configured to: apply a query based on at least one of the first query command and the second query command to a subset of datasets, at least one subset of the datasets formatted as a triple-based dataset,” (col. 1 lines 25-col. 2 lines 13, col. 2 lines 35-col. 4 lines 60).
	As per claim 15, Gould further shows “wherein the processor is further configured to: apply a query based on at least one of the first query command and the second  query command to a subset of datasets, at least one subset of the datasets including a graph data arrangement,” (col. 1 lines 25-col. 2 lines 13, col. 2 lines 35-col. 4 lines 60).
	As per claim 16, Gould further shows “wherein the query is performed responsive to identifying multiple tabular data arrangements in-situ at a point in time at which the query is written or formed, (col. 1 lines 25-col. 2 lines 13, col. 2 lines 35-col. 4 lines 60).
	As per claim 17, Gould further shows “wherein the processor is further configured to: form a query via a data project interface responsive to data presented at a remote computing interface,” (col. 1 lines 25-col. 2 lines 13, col. 2 lines 35-col. 4 lines 60). 
	As per claim 18, Gould further shows “wherein the processor configured to implement the one or more variable characters is further configured to: implement a string of characters,” (col. 1 lines 25-col. 2 lines 13, col. 2 lines 35-col. 4 lines 60).
	As per claim 19, Gould further shows “wherein the processor is further configured to map data values between at least one ingested tabular data arrangement and a graph data arrangement to identify datasets as blocks of data,’ (col. 1 lines 25-col. 2 lines 13, col. 2 lines 35-col. 4 lines 60).
	As per claim 20, Gould further shows “wherein the processor is further configured to: rewrite a relational-based query to include a graph-based query, wherein at least one of the first query command and the second query command is implemented as one of the relational-based query and the graph-based query,” (col. 1 lines 25-col. 2 lines 13, col. 2 lines 35-col. 4 lines 60). 


                                                             Conclusion

6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
                                                        




                                                         

                                                      




                                                     Contact Information
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIM T NGUYEN whose telephone number is (571)270-1757.  The examiner can normally be reached on Mon-Thurs 6-4:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the 
examiner’s supervisor, Alford Kindred can be reached on (571)272-4037.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from 
the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Aug. 25, 2022
/KIM T NGUYEN/Primary Examiner, Art Unit 2153